1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10                                           SAN JOSE DIVISION
11
12   STEVEN THOMPSON, et al.,            )                      Case No.: C 09-5385 PVT
                                         )
13                     Plaintiffs,       )                      ORDER SETTING DEADLINE FOR FILING
                                         )                      AMENDED COMPLAINT; AND CONTINUING
14         v.                            )                      CASE MANAGEMENT CONFERENCE
                                         )
15   WASHINGTON MUTUAL,                  )
                                         )
16                     Defendant.        )
     ___________________________________ )
17
18          On April 15, 2010, this court issued an order to show cause why the case should not be
19   transferred to either the Western District of Washington or the District of Columbia, on the basis that
20   those are the only two courts that would have jurisdiction over Plaintiffs’ appeal of the Federal
21   Deposit Insurance Corporation’s (“FDIC”) denial of their claim under the Financial Institutions
22   Reform and Recovery Enforcement Act. The court noted that Plaintiffs had not named the FDIC as
23   a Defendant, but they could still amend their complaint to do so. In their response to the order to
24   show cause, Plaintiffs requested that the transfer be to the District of Columbia. However, Plaintiffs
25   have not yet amended their complaint to name the FDIC as a Defendant. Based on this court’s prior
26   order to show cause, the Plaintiffs’ response, and the file herein,
27          IT IS FURTHER ORDERED that any amended complaint naming the FDIC as a Defendant
28   must be filed by Plaintiffs within 30 days of this order. Plaintiffs are advised that, because the FDIC


                                                 ORDER, page 1
 1   is a necessary party, failure to file an amended complaint will likely result in dismissal of the action.
 2          IT IS FURTHER ORDERED that, upon filing of the amended complaint, the court will order
 3   the case be transferred to the United States District Court for the District of Columbia.
 4          IT IS FURTHER ORDERED that the Case Management Conference scheduled for May 25,
 5   2010 is CONTINUED to July 13, 2010.
 6   Dated: 5/24/10
 7
                                                    PATRICIA V. TRUMBULL
 8                                                  United States Magistrate Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  ORDER, page 2
 1
 2   copies mailed on 5/26/20   to:
 3   Steven Thompson
     Post Office Box 92214
 4   Henderson, NV 89009
 5   Aster Kifle-Thompson
     Post Office Box 92214
 6   Henderson, NV 89009
 7
                                         /s/ Donna Kirchner   for
 8                                      MARTHA BROWN
                                        Courtroom Deputy
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                      ORDER, page 3